Exhibit 10
 
MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
This Membership Interest Purchase Agreement (this “Agreement”), dated as of
October 9, 2013 (the “Effective Date”), is entered into between Anand Derek
Naidoo (“Seller”), NitroHeat, LLC, a California limited liability company
(“NitroHeat”), and Big Sky Productions, Inc., a Nevada corporation (“Buyer”).
 
RECITALS
 
WHEREAS, Seller owns 100% of the issued and outstanding membership interests
(the “Membership Interests”) in NitroHeat and is the sole member of NitroHeat;
 
WHEREAS, NitroHeat operates a business in the manufacture and sales of certain
paint delivery system utilizing nitrogen (the “Business”), and owns all
necessary intellectual property for the operation of the Business and sale of
its products; and
 
WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the Membership Interests, subject to the terms and conditions set forth
herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE I
DEFINITIONS
 
The following terms have the meanings specified or referred to in this Article
I:
 
“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.
 
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
 
“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in California are authorized or required by Law to be
closed for business.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.
 
 
 

--------------------------------------------------------------------------------

 
 
“Disclosure Schedules” means the Disclosure Schedules delivered by Seller and
Buyer concurrently with the execution and delivery of this Agreement.
 
“Employee Benefit Plan” shall mean any (i) Employee Welfare Benefit Plan, (ii)
nonqualified deferred compensation retirement plan or arrangement, or (iii) any
agreement, plan, program, fund, policy, contract or arrangement providing
compensation, pension, retirement, superannuation, profit sharing, thirteenth
month, severance, change in control, termination indemnity, redundancy pay,
bonus, incentive compensation, group insurance, death benefit, health,
cafeteria, flexible benefit, medical expense reimbursement, dependent care,
stock option, stock purchase, stock appreciation rights, savings, consulting,
vacation pay, holiday pay, life insurance, or other employee benefit or fringe
benefit plan, program or arrangement covering any employee or former employee of
NitroHeat, and the beneficiaries and dependents of any employee or former
employee, regardless of whether it is private, funded, unfunded, financed by the
purchase of insurance, contributory or non- contributory.
 
“Employee Pension Benefit Plan” shall have the meaning set forth in Section 3(2)
of ERISA.
 
“Employee Welfare Benefit Plan” shall have the meaning set forth in Section 3(1)
of ERISA.
 
“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.
 
“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from: (a) the presence, Release of, or exposure to, any Hazardous
Materials; or (b) any actual or alleged non-compliance with any Environmental
Law or term or condition of any Environmental Permit.
 
“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or (b)
concerning the presence of, exposure to, or the management, manufacture, use,
containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term “Environmental Law” includes, without
limitation, the following (including their implementing regulations and any
state analogs): the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901
et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.
 
 
 

--------------------------------------------------------------------------------

 
 
“Environmental Notice” shall mean any written complaint, citation, notice,
demand or claim arising from or regarding or related to any actual or alleged
Liability under any Environmental Law or Governmental Authorization issued
thereunder, any Environmental Liabilities including any potential responsibility
for assessment, response, removal, remediation, corrective action or monitoring
costs under CERCLA or any similar state law, including such notice from the EPA
or any Governmental Authority charged with enforcing Environmental Law, whether
in the United States or a foreign jurisdiction, and any claim by any third party
for personal injury, property damage, or any claims related thereto arising out
of a Release, a threatened Release, or alleged exposure to Hazardous Materials.
 
“EPA” shall mean the United States Environmental Protection Agency.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
“GAAP” means United States generally accepted accounting principles in effect
from time to time.
 
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.
 
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
 
“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation, and polychlorinated biphenyls.
 
 
 

--------------------------------------------------------------------------------

 
 
 “Knowledge of Seller or Seller’s Knowledge” or any other similar knowledge
qualification, means the actual or constructive knowledge of any manager or
officer of Seller or NitroHeat, after due inquiry.
 
“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
 
“Liabilities” shall mean any and all debts, liabilities and obligations, of
whatever kind or nature, primary or secondary, direct or indirect, whether
accrued or fixed, known or unknown, absolute or contingent, matured or unmatured
or determined or determinable.
 
“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include punitive damages, except in
the case of fraud or to the extent actually awarded to a Governmental Authority
or other third party.
 
“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) assets, operations or financial condition
of NitroHeat, or (b) the ability of Seller to consummate the transactions
contemplated hereby on a timely basis.
 
“Membership Interests” means the membership interests of NitroHeat.
 
“Off-Site Location” shall mean any location where Hazardous Materials were
Released prior to the Closing Date by NitroHeat.
 
“Organizational Documents” means (a) in the case of a Person that is a
corporation, its articles or certificate of incorporation and its by- laws,
regulations or similar governing instruments required by the laws of its
jurisdiction of formation or organization; (b) in the case of
 
a Person that is a partnership, its articles or certificate of partnership,
formation or association, and its partnership agreement (in each case, limited,
limited liability, general or otherwise); (c) in the case of a Person that is a
limited liability company, its articles or certificate of formation or
organization, and its limited liability company agreement or operating
agreement; and (d) in the case of a Person that is none of a corporation,
partnership (limited, limited liability, general or otherwise), limited
liability company or natural person, its governing instruments as required or
contemplated by the laws of its jurisdiction of organization.
 
“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.
 
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.
 
 
 

--------------------------------------------------------------------------------

 
 
“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any Straddle Period, the portion of such Period
beginning after the Closing Date. Notwithstanding anything to the contrary
herein, any franchise Tax shall be allocated to
 
the period during which the income, operations, assets or capital comprising the
base of such Tax is measured, regardless of whether the right to do business for
another period is obtained by the payment of such franchise Tax.
 
“Post-Closing Taxes” means Taxes due and owing by, or formally imposed on,
NitroHeat by a Government Authority for any Post-Closing Tax Period.
 
“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any Straddle Period, the portion of such
Straddle Period ending on and including the Closing Date.
Period.
 
“Pre-Closing Taxes” means Taxes due and owing by, or formally imposed on,
NitroHeat by a Government Authority for any Pre-Closing Tax
 
“Real Property” means the real property owned, leased or subleased by NitroHeat,
together with all buildings, structures and facilities located thereon.
 
“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).
 
“Representative” means, with respect to any Person, any and all
directors/managing members, managers, officers, employees, consultants,
financial advisors, counsel, accountants and other agents of such Person.
 
“Seller” means Anand Derek Naidoo.
 
“Taxes” means (a) any unclaimed property and escheat obligations and all
federal, state, local, foreign and other income, gross receipts, sales, use,
production, ad valorem, transfer, franchise, registration, profits, license,
lease, service, service use, withholding, payroll, employment, unemployment,
estimated, excise, severance, environmental, occupation, premium, property (real
or personal), real property gains, windfall profits, customs, duties or other
taxes, fees, assessments or charges of any kind whatsoever, together with any
interest, additions or penalties with respect thereto and any interest in
respect of such additions or penalties, whether disputed or not; (b) any
liability for the payment of any amounts of the type described in clause (a) as
a result of being a member of an affiliated, combined, consolidated, unitary or
similar group with respect to any Taxes for any period; and (c) any liability of
for the payment of any amounts of the type described in clause (a) or (b) as a
result of the operation of law or any express or implied obligation to indemnify
any other Person.
 
 
 

--------------------------------------------------------------------------------

 
 
“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.
 
“Transaction Documents” means this Agreement, the Assignment and other documents
required to effect the Closing.
 
ARTICLE II
PURCHASE AND SALE
 
Section 2.01 Purchase and Sale. Subject to the terms and conditions set forth
herein, at the Closing, Seller shall sell to Buyer, and Buyer shall purchase
from Seller, all of Seller’s right, title and interest in and to the Membership
Interests, free and clear of all Encumbrances, for the consideration specified
in Section 2.02.
 
Section 2.02 Purchase Price. The aggregate purchase price for the Membership
Interests shall be an aggregate of 20,000,000 shares of Buyer restricted common
stock (the “Purchase Price”).
 
Section 2.03 Transactions to be Effected at the Closing.
 
(a) At the Closing, Buyer shall deliver to Seller:
 
(i)            the Purchase Price in the form of share certificates (to be
delivered within 30 days of Closing); and
 
(ii)         the Transaction Documents and all other agreements, documents,
instruments or certificates required to be delivered by Buyer at or prior to the
Closing pursuant to this Agreement.
    
(b) At the Closing, Seller shall deliver to Buyer:
 
(i)            an assignment of the Membership Interests to Buyer in the form of
Exhibit A (the “Assignment”) duly executed by Seller; and
 
(ii)           the other Transaction Documents and all other agreements,
documents, instruments or certificates required to be delivered by Seller at or
prior to the Closing pursuant to this Agreement.
 
Section 2.04 Closing. Subject to the terms and conditions of this Agreement, the
purchase and sale of the Membership Interests contemplated hereby shall take
place at a closing (the “Closing”) to be held at a time no later than two
Business Days after the last of the conditions to Closing set forth in Article
VII have been satisfied or waived (other than conditions which, by their nature,
are to be satisfied on the Closing Date).
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.05 Tax-Free Transaction. It is the intention of the parties that all
of the issued and outstanding Membership Interests in NitroHeat shall be
acquired by Buyer in exchange solely for voting stock of Buyer in a tax deferred
transaction under Section 368(a)(1)(B) of the Code.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Seller represents and warrants to Buyer that the statements contained
in this Article III are true and correct as of the Effective Date.
 
Section 3.01 Organization and Authority of Seller. Seller has full power and
authority to enter into this Agreement and other Transaction Documents to which
Seller is a party, to carry out his obligations under this Agreement and the
other Transaction Documents to which Seller is a party, and to consummate the
contemplated transactions. The execution and delivery by Seller of this
Agreement and the Assignment/any other Transaction Document to which Seller is a
party, the performance by Seller of its obligations and the consummation by
Seller of the contemplated transactions have been duly authorized by all
requisite action on the part of Seller. This Agreement has been duly executed
and delivered by Seller, and (assuming due authorization, execution and delivery
by Buyer), this Agreement constitutes a legal, valid and binding obligation of
Seller enforceable against Seller in accordance with its terms. When the
Assignment/each other Transaction Document to which Seller is, or will be, a
party to has been duly executed and delivered by Seller (assuming due
authorization, execution and delivery by each other party to these documents,
the Assignment and Transaction Documents will constitute a legal and binding
obligation of Seller enforceable against him in accordance with its terms.
 
Section 3.02 Organization, Authority and Qualification of NitroHeat. NitroHeat
is a limited liability company duly organized, validly existing and in good
standing under the Laws of the State of California and has full limited
liability company power and authority to own, operate or lease the properties
and assets now owned, operated or leased by it and to carry on its business as
it has been and is currently conducted. Section 3.02 of the Disclosure Schedules
sets forth each jurisdiction in which NitroHeat is licensed or qualified to do
business, and NitroHeat is duly licensed or qualified to do business and is in
good standing in each jurisdiction in which the properties owned or leased by it
or the operation of its business as currently conducted makes such licensing or
qualification necessary. All limited liability company actions taken by
NitroHeat in connection with this Agreement and the other Transaction Documents
will be duly authorized on or prior to the Closing.
 
Section 3.03 Capitalization.
 
(a) Seller is the record owner of and has good and valid title to the Membership
Interests, free and clear of all Encumbrances. The Membership Interests
constitute 100% of the total issued and outstanding membership interests in
NitroHeat. The Membership Interests have been duly authorized and are validly
issued, fully-paid and non-assessable. Upon consummation of the transactions
contemplated by this Agreement, Buyer shall own all of the Membership Interests,
free and clear of all Encumbrances.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) The Membership Interests were issued in compliance with applicable Laws. The
Membership Interests were not issued in violation of the Organizational
Documents of NitroHeat or any other agreement, arrangement or commitment to
which Seller or NitroHeat is a party and are not subject to or in violation of
any preemptive or similar rights of any Person.
 
(c) There are no outstanding or authorized options, warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character relating to any membership interests in NitroHeat or obligating Seller
or NitroHeat to issue or sell any membership interests (including the Membership
Interests), or any other interest, in NitroHeat. Other than the Organizational
Documents, there are no voting trusts, proxies or other agreements or
understandings in effect with respect to the voting or transfer of any of the
Membership Interests.
 
Section 3.04 No Subsidiaries. NitroHeat does not own, or have any interest in
any shares or have an ownership interest in any other Person now or at any time
since the organization of NitroHeat.
 
Section 3.05 No Conflicts; Consents. The execution, delivery and performance by
Seller of this Agreement and the Assignment/the other Transaction Documents to
which it is a party, and the consummation of the contemplated transactions, do
not and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the Organizational Documents of NitroHeat; (b)
conflict with or result in a violation or breach of any provision of any Law or
Governmental Order applicable to Seller or NitroHeat; (c) require the consent,
notice or other action by any Person under, conflict with, result in a violation
or breach of, constitute a default or an event that, with or without notice or
lapse of time or both, would constitute a default under, result in the
acceleration of or create in any party the right to accelerate, terminate,
modify or cancel any Contract to which Seller or NitroHeat is a party or by
which Seller or NitroHeat is bound or to which any of their respective
properties and assets are subject (including any Material Contract) or any
Permit affecting the properties, assets or business of NitroHeat; or (d) result
in the creation or imposition of any Encumbrance other than Permitted
Encumbrances on any properties or assets of NitroHeat. No consent, approval,
Permit, Governmental Order, declaration or filing with, or notice to, any
Governmental Authority is required by or with respect to Seller or NitroHeat in
connection with the execution and delivery of this Agreement and the
Assignment/the other Transaction Documents and the consummation of the
contemplated transactions.
 
Section 3.06 Financial Statements. Section 3.06 of the Disclosure Schedule
contains a true and accurate copy of the unaudited balance sheet (the “Balance
Sheet”) of NitroHeat as of December 31, 2012 (the “Balance Sheet Date”). The
Balance Sheet was prepared in accordance with GAAP on a consistent basis and
fairly represents the financial condition of NitroHeat as of the date of
preparation.
 
Section 3.07 Material Contracts.
 
(a) Section 3.07(a) of the Disclosure Schedules lists the material contracts of
NitroHeat (“Material Contracts”).
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Each Material Contract is valid and binding on NitroHeat in accordance with
its terms and is in full force and effect. None of NitroHeat or, to Seller’s
Knowledge, any other party to the Material Contract is in breach of or default
under (or is alleged to be in breach of or default under) in any material
respect, or has provided or received any notice of any intention to terminate,
any Material Contract and no event or circumstance has occurred or, to Seller’s
Knowledge, will occur (including the execution of this Agreement and the
consummation of the transactions contemplated herein) that, with notice or lapse
of time or both, would constitute an event of default under any Material
Contract or result in a termination thereof, or would cause or permit the
acceleration or other changes of any right or obligation or the loss of any
benefit thereunder. Complete and correct copies of each Material Contract
(including all modifications, amendments and supplements thereto and waivers
thereunder) have been made available to Buyer.
 
Section 3.08 Title to Assets; Real Property.
 
(a) NitroHeat has good and valid (and, in the case of owned Real Property, good
and marketable fee simple) title to, or a valid leasehold interest in, all
property and other assets of NitroHeat, other than properties and assets sold or
otherwise disposed of in the ordinary course of business consistent with past
practice since the Balance Sheet Date. All such properties and assets (including
leasehold interests) are free and clear of Encumbrances except for those shown
on the Title Commitment and except for the following (collectively referred to
as “Permitted Encumbrances”):
 

 
(i)         those items set forth in Section 3.08(a) of the Disclosure
Schedules;

 

 
(ii)   liens for Taxes not yet due and payable or being contested in good faith
by appropriate procedures and for which there are adequate accruals or reserves
on the Balance Sheet;

 

 
(iii)  mechanics, carriers’, workmen’s, repairmen’s or other like liens arising
or incurred in the ordinary course of business consistent with past practice or
amounts that are not delinquent and which are not, individually or in the
aggregate, material to the NitroHeat Business;

 

 
(iv)  liens arising under original purchase price conditional sales contracts
and equipment leases with third parties entered into in the ordinary course of
business consistent with past practice which are not, individually or in the
aggregate, material to the NitroHeat Business.

 
(b) With respect to leased Real Property, Section 3.08(b) of the Disclosure
Schedules sets forth all leases of Real Property, and Seller has delivered or
made available to Buyer true, complete and correct copies of any leases
affecting the Real Property. NitroHeat is not a sublessor or grantor under any
sublease or other instrument granting to any other Person any right to the
possession, lease, occupancy or enjoyment of any leased Real Property. The use
and operation of the Real Property in the conduct of NitroHeat’s business do not
violate in any material respect any Law, covenant, condition, restriction,
easement, license, permit or agreement. There are no Actions pending nor, to the
Seller’s Knowledge, threatened against or affecting the Real Property or any
portion thereof or interest therein in the nature or in lieu of condemnation or
eminent domain proceedings.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.09 Intellectual Property.
 
(a) “Intellectual Property” means all of the material intangible property and
related proprietary rights, interests and protections, including such property
that is owned by NitroHeat (“NitroHeat Intellectual Property”) and that in which
NitroHeat holds exclusive or non-exclusive rights or interests granted by
license from other Persons, including the Seller (“Licensed Intellectual
Property”).
 
(b) Except as set forth in Section 3.09(b) of the Disclosure Schedules,
NitroHeat owns, exclusively or jointly with other Persons, all right, title and
interest in and to NitroHeat Intellectual Property. To Seller’s knowledge,
NitroHeat is in full compliance with all legal requirements applicable to
NitroHeat Intellectual Property and NitroHeat’s ownership and use of the
Intellectual Property.
 
(c) Section 3.09(c) of the Disclosure Schedules lists all material licenses,
sublicenses and other agreements whereby NitroHeat is granted rights, interests
and authority, whether on an exclusive or non-exclusive basis, with respect to
any Licensed Intellectual Property that is used in or necessary for NitroHeat
Business. Seller has provided Buyer with true and complete copies of all such
agreements. All such agreements are valid, binding and enforceable between
NitroHeat and the other parties, and NitroHeat and the other parties are in full
compliance with the terms and conditions of the agreements.
 
(d) NitroHeat Intellectual Property and Licensed Intellectual Property as
currently or formerly owned, licensed or used by NitroHeat Business have not, do
not and will not infringe, violate or misappropriate the Intellectual Property
of any Person. Neither Seller nor NitroHeat has received any communication, and
no Action has been instituted, settled or, to Seller’s Knowledge, threatened
that alleges any such infringement, violation or misappropriation, and none of
NitroHeat Intellectual Property are subject to any outstanding Governmental
Order.
 
(e) The NitroHeat Intellectual Property and Licensed Intellectual Property as
currently or formerly owned, licensed or used by NitroHeat Business is al of the
necessary Intellectual Property to operate the Business.
 
Section 3.10 Insurance. Section 3.10 of the Disclosure Schedules sets forth a
true and complete list of all current and historical (that are in possession of
Seller) policies or binders of fire, liability, product liability, umbrella
liability, real and personal property, workers’ compensation, vehicular,
directors’ and officers’ liability, fiduciary liability and other casualty and
property insurance maintained by NitroHeat relating to the assets, business,
operations, employees, officers and managers of NitroHeat (collectively, the
“Insurance Policies”), and true and complete copies of such Insurance Policies
have been made available to Buyer. Such Insurance Policies are in full force and
effect and shall remain in full force and effect following the consummation of
the transactions contemplated by this Agreement. Neither the Seller nor any of
its Affiliates (including NitroHeat) has received any written notice of
cancellation of, premium increase with respect to, or alteration of coverage
under, any of such Insurance Policies. All premiums due on such Insurance
Policies have either been paid or, if due and payable prior to Closing, will be
paid prior to Closing in accordance with the payment terms of each Insurance
Policy. There are no claims related to the business of NitroHeat pending under
any such Insurance Policies as to which coverage has been questioned, denied or
disputed or in respect of which there is an outstanding reservation of rights.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.11 Legal Proceedings; Governmental Orders; Compliance with Laws.
 
(a) There are no Actions pending or, to Seller’s Knowledge, threatened (a)
against or by NitroHeat affecting any of its properties or assets (or by or
against Seller or any Affiliate of Seller and relating to NitroHeat); or (b)
against or by NitroHeat, Seller or any Affiliate of Seller that challenges or
seeks to prevent, enjoin or otherwise delay the transactions contemplated by
this Agreement. No event has occurred or circumstances exist that may give rise
to, or serve as a basis for, any such Action.
 
(b) There are no outstanding Governmental Orders and no unsatisfied judgments,
penalties or awards against or affecting NitroHeat or any of its properties or
assets.
 
(c) NitroHeat is in compliance with all Laws (including Environmental Laws, Laws
relating to Taxes and Laws relating to employment, employee benefits or labor
matters) applicable to NitroHeat, except to the extent that the failure to
comply therewith would not have a Material Adverse Effect or materially delay or
interfere with the Seller’s ability to consummate the transactions contemplated
herein.
 
Section 3.12 Employment Matters.
 
(a) Section 3.12(a) of the Disclosure Schedules contains a list of all persons
who are employees of NitroHeat as of the date hereof, and sets forth for each
such individual the following: (i) name; (ii) title or position (including
whether full or part time); (iii) current annual base compensation rate; and
(iv) a description of the fringe benefits provided to each such individual as of
the date hereof. Except as set forth in Section 3.12(a) of the Disclosure
Schedules, as of the date hereof, all compensation, including wages, commissions
and bonuses and employment taxes, social security payments and similar
governmental payments, payable to (or for the benefit of) employees, independent
contractors or consultants of NitroHeat for services performed on or prior to
the date hereof have been paid in full (or accrued in full on in this ordinary
course of business and there are no outstanding agreements, understandings or
commitments of NitroHeat with respect to any compensation, commissions or
bonuses.
 
(b) NitroHeat is and has been at all times up to and including the Closing Date
in compliance with all applicable Laws respecting employment and employment
practices, and terms and conditions of employment (including existing and prior
union agreements) except, in any such case, for such non-compliance or
violations as would not have in the aggregate a Material Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Except as specified in the Disclosure Schedules, there are no written
employment Contracts related to any employees of NitroHeat and no material
consulting Contracts to which NitroHeat is a party.
 
(d) The execution of this Agreement and the consummation of the transactions
contemplated herein will not result in any payment becoming due to any officer,
director, employee or consultant of NitroHeat.
 
(e) Since its formation, NitroHeat has not (A) maintained or sponsored, nor
participated in, any Benefit Plan, or Employee Pension Benefit Plan subject to
Title IV of ERISA, for any of its employees, (B) contributed to or been required
to contribute to any Multiemployer Plan, or (C) maintained or contributed to any
Employee Welfare Benefit Plan that provides health, medical or life insurance
benefits for retired or terminated employees, their spouses or their dependents,
other than in accordance with Section 4980B of the Code.
 
Section 3.13 Taxes. Except as set forth in Section 3.13 of the Disclosure
Schedules:
 
(a) All Tax Returns required to be filed on or before the Closing Date by
NitroHeat have been, or will be, timely filed. Such Tax Returns are, or will be,
true, complete and correct in all respects. All Taxes due and owing by NitroHeat
(whether or not shown on any Tax Return) have been, or will be, timely paid.
 
(b) NitroHeat has withheld and paid each Tax required to have been withheld and
paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, customer, member or other party, and complied with all
information reporting and backup withholding provisions of applicable Law.
 
(c) No claim has been made by any taxing authority in any jurisdiction where
NitroHeat does not file Tax Returns that it is, or may be, subject to Tax by
that jurisdiction and no assessment, deficiency, or adjustment has been
asserted, proposed, or, to the Knowledge of NitroHeat or the Seller, threatened
in writing with respect to any Taxes or Tax Returns of or with respect to
NitroHeat.
 
(d) No extensions or waivers of statutes of limitations have been given or
requested with respect to any Taxes of NitroHeat. There is not in force any
extension of time with respect to the due date for the filing of any Tax Return
of or with respect to NitroHeat.
 
(e) There are no Encumbrances (other than Encumbrances for current period Taxes
not yet due and payable) on any of the assets of NitroHeat that arose in
connection with any failure (or alleged failure) to pay any Tax.
 
(f) There are no Tax audits or administrative or judicial proceedings are being
conducted, pending, or to the Knowledge of NitroHeat or the Seller, threatened
with respect to NitroHeat.
 
 
 

--------------------------------------------------------------------------------

 
 
(g)  NitroHeat is not a party to or bound by any Tax allocation, sharing or
indemnity agreements or arrangements.
 
(h)  NitroHeat does not have any liability for the Taxes of any Person under
Treasury Regulations Section 1.1502-6 (or any corresponding provisions of state,
local or foreign Tax law), or as a transferee or successor, or by contract or
otherwise.
 
(i) No power of attorney that is currently in force has been granted with
respect to any matter relating to Taxes that could affect NitroHeat.
 
(j) To the Knowledge of the Seller, all of the property of NitroHeat that is
subject to property Tax has been properly listed and described on the property
tax rolls of the appropriate taxing jurisdiction for all periods prior to
December 31, 2012 and no portion of NitroHeat’s property constitutes omitted
property for property tax purposes.
 
(k) NitroHeat and Seller are currently classified, and have been classified
since formation, as entities that are disregarded for U.S. federal and
applicable state income Tax purposes and have not made any filing with any
Governmental Authority, including Form 8832 with the Internal Revenue Service,
to be treated as an association taxable as a corporation for income Tax
purposes.
 
Section 3.14 Books and Records. The minute books of NitroHeat have been made
available to Buyer, are complete and correct and have been maintained in
accordance with sound business practices. At the Closing, all of those books and
records will be in the possession of NitroHeat.
 
Section 3.15 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Seller.
 
Section 3.16 Environmental Matters. Except as set forth in Schedule 3.16 of the
Disclosure Schedule:
 
(a) NitroHeat has not caused or, to the Knowledge of the Seller, permitted, any
Hazardous Material to be used, placed, stored, or disposed of on or under any
real estate owned, leased or operated by NitroHeat or any Off-Site Location,
except in compliance with applicable Environmental Law, and it is not or has not
been, to the Knowledge of the Seller, in violation of any applicable
Environmental Law or Governmental Order, except, in any such case, for such
non-compliance or violation as would not have a Material Adverse Effect.
 
(b) Neither the Seller nor NitroHeat has received any Environmental Notice
arising from or relating to the operation or conduct or the ownership or
operation of any asset, the substance of which Environmental Notice has not been
resolved or, if pending, would have a Material Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) No Government Order or proceeding has been issued or is pending against, or
to the Knowledge of the Seller is threatened in writing against, the Seller or
NitroHeat relating to a violation of any applicable Environmental Law or
Governmental Authorization or to any Environmental Liability including a Release
of Hazardous Materials, except, in any such case, for such violation or
Environmental Liability as would not have a Material Adverse Effect.
 
(d) There has not been any accident or sudden unintended incident in connection
with the Seller’s ownership or the operation of NitroHeat which has resulted, to
the Knowledge of the Seller, in exposure of any Person to any Hazardous Material
which is reasonably expected to form the basis of a claim for damages or
compensation which would have a Material Adverse Effect.
 
(e) There has been no Release of any Hazardous Materials in violation of
applicable Environmental Laws or in a manner that would give rise to any
Environmental Liabilities, except for any Environmental Liabilities which would
not have a Material Adverse Effect.
 
(f) NitroHeat shall deliver or otherwise make available to Buyer, upon Buyer’s
request, copies and results of any material reports, studies, correspondence,
analyses, tests or monitoring, possessed by or in the control of Buyer or its
environmental consultants with respect to any Environmental Liabilities.
 
Section 3.17 Liabilities. To the knowledge of Seller there are, and as of the
Closing, there will be, no liabilities of NitroHeat other than (a) Current
Liabilities set forth on the Balance Sheet identified in Section 3.06, (b)
Liabilities arising out of or relating to matters identified in any of the
Disclosure Schedules and (c) Current Liabilities incurred in the ordinary course
of business as would be or would have been permitted under Section 5.01 whether
prior to the date hereof or hereafter. To the knowledge of Seller, since January
1, 2013, there has, and as of the Closing Date, there will have, with respect to
NitroHeat been no change, event, occurrence or circumstance that, individually
or in the aggregate with any other changes, events, occurrences or
circumstances, has had a Material Adverse Effect.
 
Section 3.18 Conduct of Business. Since January 1, 2013, NitroHeat has and, as
of the Closing, will have:
 
(a) Conducted the business of NitroHeat in the ordinary and usual course of
day-to-day operations, substantially consistent in nature, scope and magnitude
with the past practices of NitroHeat, including pursuing other business
opportunities as disclosed to Buyer from time to time;
 
(b)  Not sold, disposed of or otherwise transferred any interests in any
material assets of NitroHeat;
 
(c)  Not increased the compensation, bonus, commissions or fee arrangements
payable or to become payable by NitroHeat to its employees, except as consistent
with its past practices;
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Not entered into, amended, modified or terminated any new or existing
Contract other than in the ordinary course of business or as otherwise mutually
agreed by the Parties; and
 
(e) Not incurred any additional Indebtedness or accrued any additional
liabilities other than trade indebtedness incurred in the ordinary course of
business consistent with past practices or as otherwise mutually agreed by the
Parties.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Buyer represents and warrants to Seller that the statements contained
in this Article IV are true and correct as of the Effective Date.
 
Section 4.01 Organization and Authority of Buyer. Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the state of
Nevada. Buyer has full corporate power and authority to enter into this
Agreement and the other Transaction Documents to which Buyer is a party, to
carry out its obligations and to consummate the contemplated transactions. The
execution and delivery by Buyer of this Agreement and any other Transaction
Document to which Buyer is a party, the performance by Buyer of its obligations
and the consummation by Buyer of the contemplated transactions have been duly
authorized by its board of directors. This Agreement has been duly executed and
delivered by Buyer, and (assuming due authorization, execution and delivery by
Seller) this Agreement constitutes a legal, valid and binding obligation of
Buyer enforceable against Buyer in accordance with its terms. When each other
Transaction Document to which Buyer is or will be a party has been duly executed
and delivered by Buyer (assuming due authorization, execution and delivery by
each other party to the Transaction Documents), the Transaction Document will
constitute a legal and binding obligation of Buyer enforceable against it in
accordance with its terms.
 
Section 4.02 No Conflicts; Consents. The execution, delivery and performance by
Buyer of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the contemplated transactions, do not and will
not: (a) conflict with or result in a violation or breach of, or default under,
any provision of the Organizational Documents of Buyer; (b) conflict with or
result in a violation or breach of any provision of any Law or Governmental
Order applicable to Buyer; or (c) except as set forth in Section 4.02 of the
Disclosure Schedules, require the consent, notice or other action by any Person
under any Contract to which Buyer is a party. No consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to Buyer in connection with the
execution and delivery of this Agreement and the other Transaction Documents and
the consummation of the contemplated transactions, which, in the aggregate,
would not have a Material Adverse Effect.
 
Section 4.03 Investment Purpose. Buyer is acquiring the Membership Interests
solely for its own account for investment purposes and not with a view to, or
for offer or sale in connection with, any distribution thereof. Buyer
acknowledges that the Membership Interests are not registered under the
Securities Act of 1933, as amended, or any state securities laws, and that the
Membership Interests may not be transferred or sold except pursuant to the
registration provisions of the Securities Act of 1933, as amended or pursuant to
an applicable exemption therefrom and subject to state securities laws and
regulations, as applicable.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.04 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Buyer.
 
Section 4.05 Legal Proceedings. Except as set forth in Section 4.06 of the
Disclosure Schedules, there are no Actions pending or, to Buyer’s knowledge,
threatened against or by Buyer or any Affiliate of Buyer that challenge or seek
to prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. No event has occurred or circumstances exist that may give rise or
serve as a basis for any such Action.
 
Section 4.07 No Knowledge of Misrepresentations or Omissions. Buyer has had the
opportunity and has reviewed all due diligence information of NitroHeat and
Seller as disclosed to Buyer. Buyer is not aware that any of the representations
and warranties or certificates of Seller and NitroHeat and Disclosure Schedule
(including updated schedules to the extent delivered) are untrue or incorrect,
individually or in the aggregate, in any respect, and do, individually or in the
aggregate, contain any material errors in, or material omissions from, the
Disclosure Schedule to this Agreement which would result in a material
misrepresentation to Buyer; provided, however, that Buyer shall have no
responsibility for the accuracy of such due diligence information,
representations or warranties.
 
ARTICLE V
COVENANTS
 
Section 5.01 Conduct of Business Prior to the Closing.
 
(a) From the Effective Date until the Closing, except as otherwise provided in
this Agreement including as provided in paragraph (b), or consented to in
writing by Buyer (which consent shall not be unreasonably withheld or delayed),
Seller shall, and shall cause NitroHeat, to conduct the business of NitroHeat in
the ordinary course of the NitroHeat Business consistent with past practice and
use reasonable best efforts to maintain and preserve intact the current
organization and business of NitroHeat and to preserve the rights, goodwill and
relationships of its employees, customers, lenders, suppliers, regulators and
others having business relationships with NitroHeat.
 
Section 5.02 Buyer Diligence Review.  From the Effective Date until the Closing,
Seller shall, and shall cause NitroHeat to, (a) afford Buyer and its
Representatives full and free access to and the right to inspect all of the Real
Property, properties, assets, premises, books and records, Contracts and other
documents and data related to NitroHeat in a manner that does not disrupt any
business of NitroHeat; (b) furnish Buyer and its Representatives with such
financial, operating and other data and information related to NitroHeat as
Buyer or any of its Representatives may reasonably request; and (c) instruct the
Representatives of Seller and NitroHeat to cooperate with Buyer in its
investigation of NitroHeat.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.03 No Solicitation of Other Bids. Until the Closing Date, neither
Seller nor NitroHeat will, nor shall Seller or NitroHeat authorize or encourage
any investment bankers, consultants or other advisors to any Seller or NitroHeat
to, or permit any officer, director, employee, agent or other representative of
any Seller or NitroHeat to, solicit, initiate, or encourage (including by way of
furnishing non-public information) the submission of any proposal or offer from
any person (or participate in any negotiations of any proposal or offer with any
person or group other than Buyer and its Affiliates) relating to any (i)
acquisition of assets of NitroHeat, (ii) acquisition of beneficial ownership of
any NitroHeat of the membership interests of NitroHeat, or (iii) any merger,
consolidation, share exchange, business combination, recapitalization,
liquidation, dissolution or similar transaction involving NitroHeat (any such
proposal or offer an “Acquisition Proposal”). For purposes of clarity, in
response to any inquiry or other communication regarding an Acquisition Proposal
Seller or NitroHeat may refer the person making the Acquisition Proposal to this
Section and state that Seller and NitroHeat are subject to the requirements of
this Section, which referral shall not be a breach of this Section.
 
Section 5.04 Notice of Certain Events. From the date hereof until the Closing,
Seller shall promptly notify Buyer in writing of:
 
(i) any fact, circumstance, event or action the existence, occurrence or taking
of which (A) has had, or could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, (B) has resulted in, or could
reasonably be expected to result in, any representation or warranty made by
Seller hereunder not being materially true and correct or (C) has resulted in,
or could reasonably be expected to result in, the failure of any of the
conditions set forth herein to be satisfied;
 
(ii) any notice or other communication from any Person alleging that the consent
of the Person is or may be required in connection with the transactions
contemplated by this Agreement;
 
(iii) any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement; and
 
(iv) any Actions commenced or, to Seller’s Knowledge, threatened against,
relating to or involving or otherwise affecting Seller or NitroHeat that, if
pending on the Effective Date, would have been required to have been disclosed
pursuant to Section 3.11 or that relates to the consummation of the transactions
contemplated by this Agreement.
 
Section 5.05 Confidentiality. From and after the Closing, Seller shall, and
shall cause its Affiliates to, hold, and shall use its reasonable best efforts
to cause its or their respective Representatives to hold, in confidence any and
all information, whether written or oral, concerning NitroHeat, except to the
extent that Seller can show that the information (a) is generally available to
and known by the public through no fault of Seller, any of its Affiliates or
their respective Representatives; or (b) is lawfully acquired by Seller, any of
its Affiliates or their respective Representatives from and after the Closing
from sources which are not prohibited from disclosing such information by a
legal, contractual or fiduciary obligation. If Seller or any of its Affiliates
or their respective Representatives are compelled to disclose any information by
judicial or administrative process or by other requirements of Law, Seller shall
promptly notify Buyer in writing and shall disclose only that portion of such
information which Seller is advised by its counsel in writing is legally
required to be disclosed, provided that Seller shall use reasonable best efforts
to obtain an appropriate protective order or other reasonable assurance that
confidential treatment will be accorded such information.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.06 Books and Records.
 
(a) Retention of NitroHeat Records. In order to facilitate the resolution of any
claims made against or incurred by Seller prior to the Closing, or for any other
reasonable purpose, for a period of five years after the Closing, Buyer shall:
 
(i)  retain the books and records (including personnel files) of NitroHeat
relating to periods prior to the Closing in a manner reasonably consistent with
the prior practices of NitroHeat; and
 
(ii) upon reasonable notice, afford the Representatives of Seller reasonable
access (including the right to make, at Seller’s expense, photocopies), during
normal business hours, to such books and records; provided, however, that any
books and records related to Tax matters shall be retained pursuant to the
periods set forth in Article VI.
 
(b) Seller Retention of Records. In order to facilitate the resolution of any
claims made by or against or incurred by Buyer or NitroHeat after the Closing,
or for any other reasonable purpose, for a period of five years following the
Closing, Seller shall:
 
(i)  retain the books and records (including personnel files) of Seller which
relate to NitroHeat and its operations for periods prior to the Closing; and
 
(ii) upon reasonable notice, afford the Representatives of Buyer or NitroHeat
reasonable access (including the right to make, at Buyer’s expense,
photocopies), during normal business hours, to such books and records; provided,
however, that any books and records related to Tax matters shall be retained
pursuant to the periods set forth in Article VI.
 
(c) Certain Access Restricted. Neither Buyer nor Seller shall be obligated to
provide the other party with access to any books or records (including personnel
files) pursuant to this Section 5.06 where such access would violate any Law.
 
Section 5.07 Officer Appointments/Resignations; Board Appointment; Manager
Appointment
 
(a) Buyer shall deliver to Sellers the written resignation of Ellis Martin,
effective as of the Closing Date, as Chief Executive Officer of Buyer; Mr.
Martin will remain as Director and Chief Financial Officer of Buyer.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Buyer shall deliver to Sellers a written consent of the Board of Directors
of Buyer, effective as of the Closing Date, (i) appointing Anand Derek Naidoo as
Director, (ii) appointing Anand Derek Naidoo as Chief Executive Officer and
President; and (iii) appointing Anand Derek Naidoo as manager of NitroHeat.
 
Section 5.08 Post-Closing Buyer Obligations.
 
Within one year subsequent to the Closing, Buyer will perform or otherwise
coordinate all preliminary steps reasonably necessary or advisable to conduct a
private placement, on a best efforts basis, to provide funding of 1.5 million
USD for NitroHeat and Buyer operations.
 
ARTICLE VI
TAX MATTERS
 
Section 6.01 Tax Covenants.
 
(a) Without the prior written consent of Buyer, which consent shall not be
unreasonably withheld or conditioned, Seller (and, prior to the Closing,
NitroHeat, its Affiliates and their respective Representatives) shall not, to
the extent it may affect, or relate to, NitroHeat, make, change or rescind any
Tax election, amend any Tax Return or take any position on any Tax Return, take
any action, omit to take any action or enter into any other transaction that
would have the effect of increasing the Tax liability or reducing any Tax asset
of Buyer or NitroHeat in respect of any Post- Closing Tax Period.
 
(b) Seller shall prepare, or cause to be prepared, all Tax Returns required to
be filed by NitroHeat after the Closing Date with respect to a Pre-Closing Tax
Period. Any such Tax Return shall be prepared in a manner consistent with past
practice (unless otherwise required by Law) and without a change of any election
or any accounting method and shall be submitted by Seller to Buyer (together
with schedules, statements and, to the extent requested by Seller, supporting
documentation) at least 30 days prior to the due date (including extensions) of
such Tax Return. If Buyer objects to any item on any such Tax Return, it shall,
within ten days after delivery of such Tax Return, notify Seller in writing that
it so objects, specifying with particularity any such item and stating the
specific factual or legal basis for any such objection. If a notice of objection
shall be duly delivered, Buyer and Seller shall negotiate in good faith and use
their reasonable best efforts to resolve such items. If Buyer and Seller are
unable to reach such agreement within ten days after receipt by Seller of such
notice, the disputed items shall be resolved by a nationally recognized
accounting firm selected by Seller and reasonably acceptable to Buyer (the
“Accounting Referee”) and any determination by the Accounting Referee shall be
final. The Accounting Referee shall resolve any disputed items within twenty
days of having the item referred to it pursuant to such procedures as it may
require. If the Accounting Referee is unable to resolve any disputed items
before the due date for such Tax Return, the Tax Return shall be filed as
prepared by Seller and then amended to reflect the Accounting Referee’s
resolution. The costs, fees and expenses of the Accounting Referee shall be
borne equally by Buyer and Seller. The preparation and filing of any Tax Return
of NitroHeat that does not relate to a Pre-Closing Tax Period shall be
exclusively within the control of Buyer.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 6.02 Tax Indemnification. Seller shall indemnify NitroHeat and Buyer for
(a) any Loss paid by Buyer or NitroHeat after final determination attributable
to any breach of or inaccuracy in any representation or warranty made in Section
3.13 (determined without regard to any materiality qualifier or any scheduled
items) or covenant set forth in this Article VI; (b) all Taxes of NitroHeat or
relating to the business of NitroHeat for all Pre-Closing Tax Periods
(determined in accordance with Section 6.03 in the case of a Straddle Period);
(c) all Taxes for Pre-Closing Tax Periods of any member of any affiliated,
combined, consolidated, unitary or similar group with respect to any Taxes of
which NitroHeat is or was a member on or prior to the Closing Date by reason of
Treasury Regulation Section 1.1502-6(a) or any analogous or similar foreign,
state or local law; or (d) all Taxes for Pre-Closing Tax Periods of any other
Person for which NitroHeat is or has been liable as a transferee or successor,
by contract or otherwise; provided, however, no indemnification shall be due
until any tax items in dispute are finally resolved, and for any indemnity
relating to amounts subject to Section 6.01(c), the final determination has been
made under Section 6.01(c).
 
Section 6.03 Contests. Buyer agrees to give written notice to Seller within 20
days of the receipt of any written notice by NitroHeat, Buyer or any of Buyer’s
Affiliates which involves the assertion of any claim, or the commencement of any
Action, in respect of which an indemnity may be sought by Buyer pursuant to this
Article VI (a “Tax Claim”); provided, that failure to comply with this provision
shall not affect Buyer’s right to indemnification hereunder for such Tax Claim
except to the extent Seller has been prejudiced by such failure to comply.
Seller shall control the contest or resolution of any Tax Claim, provided,
however, that Seller shall obtain the prior written consent of Buyer (which
consent shall not be unreasonably withheld or delayed) before entering into any
settlement of a claim or ceasing to defend such claim; and, provided further,
that Buyer shall be entitled to participate in the defense of such claim and to
employ counsel of its choice for such purpose, the fees and expenses of which
separate counsel shall be borne solely by Buyer.
 
Section 6.04 Cooperation and Exchange of Information. Seller and Buyer shall
provide each other with such cooperation and information as either of them
reasonably may request of the other in filing any Tax Return pursuant to this
Article VI or in connection with any audit or other proceeding in respect of
Taxes of NitroHeat. Such cooperation and information shall include providing
copies of relevant Tax Returns or portions thereof, together with accompanying
schedules, related work papers and documents relating to rulings or other
determinations by tax authorities. Each of Seller and Buyer shall retain all Tax
Returns, schedules and work papers, records and other documents in its
possession relating to Tax matters of NitroHeat for any taxable period beginning
before the Closing Date until the expiration of the statute of limitations of
the taxable periods to which such Tax Returns and other documents relate,
without regard to extensions except to the extent notified by the other party in
writing of such extensions for the respective Tax periods. Prior to
transferring, destroying or discarding any Tax Returns, schedules and work
papers, records and other documents in its possession relating to Tax matters of
NitroHeat for any taxable period beginning before the Closing Date, Seller or
Buyer (as the case may be) shall provide the other party with reasonable written
notice and offer the other party the opportunity to take custody of such
materials.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 6.05 Tax Treatment of Indemnification Payments. Any indemnification
payments pursuant to this Article VI shall be treated as an adjustment to the
Purchase Price by the parties for Tax purposes, unless otherwise required by
Law.
 
Section 6.06 Survival. Notwithstanding anything in this Agreement to the
contrary, the provisions of Section 3.13 and this Article VI shall survive for
the full period of all applicable statutes of limitations (giving effect to any
waiver, mitigation or extension thereof) plus 60 days.
 
ARTICLE VII
CONDITIONS TO CLOSING
 
Section 7.01 Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer’s waiver in Buyer’s discretion, at or prior to the
Closing, of each of the following conditions:
 
(a) No Material Adverse Effects. Between the Effective Date and the Closing,
there shall be no Material Adverse Effect in the operations or condition of
NitroHeat’s assets or the financial condition or liabilities (as reflected in
NitroHeat’s Balance Sheet or otherwise) of NitroHeat other than such
expenditures, business arrangements and changes in operations as mutually agreed
by the parties prior to Closing and as provided in this Agreement. From the
Effective Date, there shall not have occurred any Material Adverse Effect, nor
shall any event or events have occurred that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.
 
(b) Representation and Warranties. The representations and warranties of Seller
contained in this Agreement, the Assignment and the other Transaction Documents
and any certificate or other writing delivered pursuant hereto shall be true and
correct in all respects (in the case of any representation or warranty qualified
by materiality or Material Adverse Effect) or in all material respects (in the
case of any representation or warranty not qualified by materiality or Material
Adverse Effect) on and as of the date hereof and on and as of the Closing Date
with the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects).
 
(c) Compliance With Covenants. The parties shall have duly performed and
complied in all material respects with all agreements, covenants and conditions
required by this Agreement and each of the other Transaction Documents to be
performed or complied with by Seller prior to or on the Closing Date; provided,
that, with respect to agreements, covenants and conditions that are qualified by
materiality, the parties shall have performed such agreements, covenants and
conditions, as so qualified, in all respects.
 
(d) No Restraining Actions. No Action shall have been commenced against Buyer,
Seller or NitroHeat, which would prevent the Closing. No injunction or
restraining order shall have been issued by any Governmental Authority, and be
in effect, which restrains or prohibits any contemplated transaction.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)  Delivery of Assignment. Seller shall have duly executed and delivered the
Assignment to Buyer.
 
(f)  Receipt of Joinder Agreement.  Seller shall have delivered an executed
joinder agreement for Buyer to join the operating agreement of NitroHeat as its
sole member.
 
Section 7.02 Conditions to Obligations of Seller. The obligations of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Seller’s waiver, at or prior to the Closing, of each of the
following conditions:
 
(a) The representations and warranties of Buyer contained in this Agreement, the
other Transaction Documents and any certificate or other writing delivered
pursuant to this Agreement shall be true and correct in all respects (in the
case of any representation or warranty qualified by materiality or Material
Adverse Effect) or in all material respects (in the case of any representation
or warranty not qualified by materiality or Material Adverse Effect) on and as
of the Effective Date and on and as of the Closing Date with the same effect as
though made at and as of the Closing Date (except those representations and
warranties that address matters only as of a specified date, the accuracy of
which shall be determined as of that specified date in all respects).
 
(b) Buyer shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement and each of
the other Transaction Documents, to be performed or complied with by it prior to
or on the Closing Date; provided, that, with respect to agreements, covenants
and conditions that are qualified by materiality, Buyer shall have performed
such agreements, covenants and conditions, as so qualified, in all respects.
 
(c) No injunction or restraining order shall have been issued by any
Governmental Authority, and be in effect, which restrains or prohibits any
material contemplated transaction. There shall be no pending or threatened
proceeding by Governmental Authority or, the knowledge of Seller, by any other
third party, to materially restrain, prohibit or otherwise materially interfere
with or obtain substantial monetary damages (not otherwise covered by insurance)
in connection with the consummation of the transactions contemplated herein.
 
(d) Buyer shall have delivered the appointments and resignations set forth in
Section 5.07.
 
ARTICLE VIII
INDEMNIFICATION
 
Section 8.01 Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein (other than any
representations or warranties contained in Section 3.13 which are subject to
Article VI) shall survive the Closing and shall remain in full force and effect
until the date that is two years from the Closing Date. All covenants and
agreements of the parties contained in this Agreement (other than any covenants
or agreements contained in Article VI which are subject to Article VI) shall
survive the Closing until completed or two years after Closing. Notwithstanding
the foregoing, any claims asserted in good faith with reasonable specificity and
in writing by notice from the non-breaching party to the breaching party prior
to the expiration date of the applicable survival period shall not be barred by
the expiration of the relevant representation or warranty and the claims shall
survive until finally resolved.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 8.02 Indemnification By Seller. Subject to the other terms and
conditions of this Article VIII, Seller shall indemnify and defend each of Buyer
and its Affiliates (including NitroHeat) and their respective Representatives
(collectively, the “Buyer Indemnitees”) against, and shall hold each of them
harmless from and against, and shall pay and reimburse each of them for, any and
all Losses incurred or sustained by, or imposed upon, the Buyer Indemnitees
based upon, arising out of, with respect to or by reason of:
 
(a) any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement or in any certificate or instrument delivered
by or on behalf of Seller pursuant to this Agreement (other than in respect of
Section 3.13, it being understood that the sole remedy for any such inaccuracy
in or breach thereof shall be pursuant to Article VI), as of the date such
representation or warranty was made or as if such representation or warranty was
made on and as of the Closing Date (except for representations and warranties
that expressly relate to a specified date, the inaccuracy in or breach of which
will be determined with reference to such specified date); or
 
(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement (other than any breach or
violation of, or failure to fully perform, any covenant, agreement, undertaking
or obligation in Article VI, it being understood that the sole remedy for any
breach, violation or failure of Article VI shall be pursuant to Article VI).
 
Section 8.03 Indemnification By Buyer. Subject to the other terms and conditions
of this Article VIII, Buyer shall indemnify and defend each of Seller and its
Affiliates and their respective Representatives (collectively, the “Seller
Indemnitees”) against, and shall hold each of them harmless from and against,
and shall pay and reimburse each of them for, any and all Losses incurred or
sustained by, or imposed upon, the Seller Indemnitees based upon, arising out
of, with respect to or by reason of:
 
(a) any inaccuracy in or breach of any of the representations or warranties of
Buyer contained in this Agreement or in any certificate or instrument delivered
by or on behalf of Buyer pursuant to this Agreement, as of the date such
representation or warranty was made or as if such representation or warranty was
made on and as of the Closing Date (except for representations and warranties
that expressly relate to a specified date, the inaccuracy in or breach of which
will be determined with reference to such specified date); or
 
(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement (other than Article VI, it being
understood that the sole remedy for any breach of Article VI shall be pursuant
to Article VI).
 
 
 

--------------------------------------------------------------------------------

 
 
Section 8.04 Indemnification Procedures. The party making a claim under this
Article VIII is referred to as the “Indemnified Party”, and the party against
whom the claims are asserted under this Article VIII is referred to as the
“Indemnifying Party”.
 
(a) Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a “Third Party Claim”) against the Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice, but in any event not later
than 30 calendar days after receipt of the notice of the Third Party Claim. The
failure to give prompt written notice shall not, however, relieve the
Indemnifying Party of its indemnification obligations, except and only to the
extent that the Indemnifying Party forfeits rights or defenses by reason of the
failure or the right to make the claim has expired. The notice by the
Indemnified Party shall describe the Third Party Claim in reasonable detail,
shall include copies of all material written evidence thereof and shall indicate
the estimated amount, if reasonably practicable, of the Loss that has been or
may be sustained by the Indemnified Party. The Indemnifying Party shall have the
right to participate in, or by giving written notice to the Indemnified Party,
to assume the defense of any Third Party Claim at the Indemnifying Party’s
expense and by the Indemnifying Party’s own counsel, and the Indemnified Party
shall cooperate in good faith in the defense; provided, that if the Indemnifying
Party is Seller, the Indemnifying Party shall not have the right to defend or
direct the defense of any Third Party Claim that (x) is asserted directly by or
on behalf of a Person that is a supplier or customer of NitroHeat, or (y) seeks
an injunction or other equitable relief against the Indemnified Party. In the
event that the Indemnifying Party assumes the defense of any Third Party Claim,
subject to Section 8.05(b), it shall have the right to take the action as it
deems necessary to avoid, dispute, defend, appeal or make counterclaims
pertaining to any Third Party Claim in the name and on behalf of the Indemnified
Party. The Indemnified Party shall have the right to participate in the defense
of any Third Party Claim with counsel selected by it subject to the Indemnifying
Party’s right to control the defense of the claim. The fees and disbursements of
the counsel shall be at the expense of the Indemnified Party, provided, that if
in the reasonable opinion of counsel to the Indemnified Party, (A) there are
legal defenses available to an Indemnified Party that are different from or
additional to those available to the Indemnifying Party; or (B) there exists a
conflict of interest between the Indemnifying Party and the Indemnified Party
that cannot be waived, the Indemnifying Party shall be liable for the reasonable
fees and expenses of counsel to the Indemnified Party in each jurisdiction for
which the Indemnified Party determines counsel is required. If the Indemnifying
Party elects not to compromise or defend the Third Party Claim, fails to
promptly notify the Indemnified Party in writing of its election to defend as
provided in this Agreement, or fails to diligently prosecute the defense of the
Third Party Claim, the Indemnified Party may, subject to Section 8.04(b), pay,
compromise, defend the Third Party Claim and seek indemnification for any and
all Losses based upon, arising from or relating to the Third Party Claim. Seller
and Buyer shall cooperate with each other in all reasonable respects in
connection with the defense of any Third Party Claim, including making available
(subject to the provisions of Section 5.07) records relating to such Third Party
Claim and furnishing, without expense (other than reimbursement of actual
out-of-pocket expenses) to the defending party, management employees of the
non-defending party as may be reasonably necessary for the preparation of the
defense of such Third Party Claim.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party,
except as provided in this Section 8.04(b). If a firm offer is made to settle a
Third Party Claim without leading to liability or the creation of a financial or
other obligation on the part of the Indemnified Party and provides, in customary
form, for the unconditional release of each Indemnified Party from all
liabilities and obligations in connection with such Third Party Claim and the
Indemnifying Party desires to accept and agree to the offer, the Indemnifying
Party shall give written notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to the firm offer within ten days after its
receipt of the notice, the Indemnified Party may continue to contest or defend
the Third Party Claim and in such event, the maximum liability of the
Indemnifying Party as to the Third Party Claim shall not exceed the amount of
the settlement offer. If the Indemnified Party fails to consent to the firm
offer and also fails to assume defense of such Third Party Claim, the
Indemnifying Party may settle the Third Party Claim upon the terms set forth in
the firm offer to settle such Third Party Claim. If the Indemnified Party has
assumed the defense pursuant to Section 8.04(a), it shall not agree to any
settlement without the written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld or delayed).
 
(c) Direct Claims. Any Action by an Indemnified Party on account of a Loss which
does not result from a Third Party Claim (a “Direct Claim”) shall be asserted by
the Indemnified Party giving the Indemnifying Party reasonably prompt written
notice of the Direct Claim, but in any event not later than 30 days after the
Indemnified Party becomes aware of such Direct Claim. The failure to give the
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except if the right to indemnification shall have
expired, and except only to the extent that the Indemnifying Party forfeits
rights or defenses by reason of the failure. The notice by the Indemnified Party
shall describe the Direct Claim in reasonable detail, shall include copies of
all material written evidence and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may be sustained by the
Indemnified Party. The Indemnifying Party shall have 30 days after its receipt
of the notice to respond in writing to such Direct Claim. The Indemnified Party
shall allow the Indemnifying Party and its professional advisors to investigate
the matter or circumstance alleged to give rise to the Direct Claim, and whether
and to what extent any amount is payable in respect of the Direct Claim and the
Indemnified Party shall assist the Indemnifying Party’s investigation by giving
the information and assistance (including access to NitroHeat’s premises and
personnel and the right to examine and copy any accounts, documents or records)
as the Indemnifying Party or any of its professional advisors may reasonably
request. If the Indemnifying Party does not so respond within the 30 day period,
the Indemnifying Party shall be deemed to have rejected the claim, in which case
the Indemnified Party shall be free to pursue the remedies as may be available
to the Indemnified Party on the terms and subject to the provisions of this
Agreement.
 
(d) Cooperation. Upon a reasonable request by the Indemnifying Party, each
Indemnified Party seeking indemnification under this Agreement in respect of any
Direct Claim, hereby agrees to consult with the Indemnifying Party and act
reasonably to take actions reasonably requested by the Indemnifying Party in
order to attempt to reduce the amount of Losses in respect of the Direct Claim.
Any costs or expenses associated with taking the actions shall be included as
Losses.
 
 
 

--------------------------------------------------------------------------------

 
 
(e) Tax Claims. Notwithstanding any other provision of this Agreement, the
control of any claim, assertion, event or proceeding in respect of Taxes of
NitroHeat (including, but not limited to, any claim in respect of a breach of
the representations and warranties in Section 3.13 or any breach or violation of
or failure to fully perform any covenant, agreement, undertaking or obligation
in Article VI) shall be governed exclusively by Article VI.
 
Section 8.05 Payments. Once a Loss is agreed to by the Indemnifying Party or
finally adjudicated to be payable pursuant to this Article VIII, the
Indemnifying Party shall satisfy its obligations within 15 Business Days of the
final, non-appealable adjudication by wire transfer of immediately available
funds. The Buyer and Seller agree that should an Indemnifying Party not make
full payment of any of the obligations within the 15 Business Day period, any
amount payable shall accrue interest from and including the date of agreement of
the Indemnifying Party or final, non-appealable adjudication to but excluding
the date the payment has been made at a rate per annum equal to 10%. The
interest shall be calculated daily on the basis of a 365 day year and the actual
number of days elapsed, without compounding.
 
Section 8.06 Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement, unless specifically provided otherwise,
shall be treated by the parties as an adjustment to the Purchase Price for Tax
purposes, unless otherwise required by Law.
 
Section 8.07 Effect of Investigation. The representations, warranties and
covenants of the Indemnifying Party, and the Indemnified Party’s right to
indemnification, shall not be affected or deemed waived by reason of any
investigation made by or on behalf of the Indemnified Party (including by any of
its Representatives) or by reason of the fact that the Indemnified Party or any
of its Representatives should have known that any such representation or
warranty is, was or might be inaccurate.
 
Section 8.08 Exclusive Remedies. Subject to Section 10.11, the parties
acknowledge and agree that their sole and exclusive remedy with respect to any
and all claims (other than claims arising from fraud, criminal activity or
willful misconduct on the part of a party in connection with the transactions
contemplated by this Agreement) for any breach of any representation, warranty,
covenant, agreement or obligation set forth in this Agreement or otherwise
relating to the subject matter of this Agreement, shall be pursuant to the
indemnification provisions set forth in Article VI and this Article VIII. In
furtherance of the foregoing, each party hereby waives, to the fullest extent
permitted under Law, any and all rights, claims and causes of action for any
breach of any representation, warranty, covenant, agreement or obligation set
forth in this Agreement or otherwise relating to the subject matter of this
Agreement it may have against the other parties and their Affiliates and each of
their respective Representatives arising under or based upon any Law, except
pursuant to the indemnification provisions set forth in Article VI and this
Article VIII. Nothing in this Section 8.08 shall limit any Person’s right to
seek and obtain any equitable relief to which any Person shall be entitled or to
seek any remedy on account of any party’s fraudulent, criminal or intentional
misconduct.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IX
TERMINATION
 
Section 9.01 Termination. This Agreement may be terminated at any time prior to
the Closing:
 
(a) by the mutual written consent of Seller and Buyer;
 
(b) by Buyer by written notice to Seller if, Buyer is not then in material
breach of any provision of this Agreement and there has been a material breach,
or inaccuracy in a representation or warranty under Article III by Seller or a
material failure to perform any covenant made by Seller pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in Article VII and such breach, inaccuracy or failure has not been cured by
Seller within ten (10) days of Seller’s receipt of written notice of the breach
from Buyer.
 
(c) by Seller by written notice to Buyer if:
 
(i) Seller is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Buyer pursuant to this Agreement that
would give rise to the failure of any of the conditions specified in Article VII
and the breach, inaccuracy or failure has not been cured by Buyer within ten
days of Buyer’s receipt of written notice of the breach from Seller; or
 
(d) by Buyer or Seller in the event that (i) there shall be any Law that makes
consummation of the transactions contemplated by this Agreement illegal or
otherwise prohibited or (ii) any Governmental Authority shall have issued a
Governmental Order restraining or enjoining the transactions contemplated by
this Agreement, and the Governmental Order shall have become final and
non-appealable.
 
Section 9.02 Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article, this Agreement shall forthwith become
void and there shall be no liability on the part of any party hereto except that
nothing in this Agreement shall relieve any party to this Agreement from
liability for any willful breach of any provision of this Agreement.
 
ARTICLE X MISCELLANEOUS
 
Section 10.01 Expenses. Except as otherwise expressly provided in this
Agreement, all costs and expenses, including, without limitation, fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring the costs and expenses, whether or not the Closing
shall have occurred.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 10.02 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. The communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 10.02):
 
If to Seller:
 
 
If to Buyer:
 
 
with a copy to:
 
Scott Olson, Esq.
sdoesq@gmail.com
 
Section 10.03 Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means the
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by its provisions; and (z) to a
statute means the statute as amended from time to time and includes any
successor legislation and any regulations promulgated under the statute. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to in this Agreement shall be construed with, and as an integral part
of, this Agreement to the same extent as if they were set forth verbatim herein.
 
Section 10.04 Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.
 
Section 10.05 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable the term or provision in
any other jurisdiction. Upon a determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
contemplated transactions are consummated as originally contemplated to the
greatest extent possible.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 10.06 Entire Agreement. This Agreement and the other Transaction
Documents constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained in this Agreement, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to the subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and those in
the other Transaction Documents, the Exhibits and Disclosure Schedules (other
than an exception expressly set forth in the Disclosure Schedules), the
statements in the body of this Agreement will control.
 
Section 10.07 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties to this Agreement and their respective
successors and permitted assigns. Neither party may assign its rights or
obligations under this Agreement without the prior written consent of the other
party, which consent shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing, the Buyer may assign its rights or obligations
under this Agreement to a wholly-owned subsidiary of the Buyer without the prior
written consent of Seller. No assignment shall relieve the assigning party of
any of its obligations under this Agreement.
 
Section 10.08 No Third-party Beneficiaries. Except as provided in Section 6.03
and Article VIII, this Agreement is for the sole benefit of the parties to this
Agreement and their respective successors and permitted assigns and nothing in
this Agreement, express or implied, is intended to or shall confer upon any
other Person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.
 
Section 10.09 Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party to this Agreement. No waiver by any party of any of the provisions of this
Agreement shall be effective unless explicitly set forth in writing and signed
by the party so waiving. No waiver by any party shall operate or be construed as
a waiver in respect of any failure, breach or default not expressly identified
by the written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver of this Agreement; nor shall any
single or partial exercise of any right, remedy, power or privilege under this
Agreement preclude any other or further exercise of this Agreement or the
exercise of any other right, remedy, power or privilege.
 
Section 10.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
 
(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of California without giving effect to any choice or
conflict of law provision or rule (whether of the State of California or any
other jurisdiction) that would cause the application of Laws of any jurisdiction
other than those of the State of California.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE CONTEMPLATED TRANSACTIONS MAY
BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE
COURTS OF THE STATE OF CALIFORNIA IN EACH CASE LOCATED IN THE COUNTY OF LOS
ANGELES, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
THOSE COURTS IN ANY SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS,
NOTICE OR OTHER DOCUMENT BY MAIL TO A PARTY’S ADDRESS SET FORTH IN THIS
AGREEMENT SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY OF THOSE COURTS. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN THOSE COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD
OR CLAIM IN ANY OF THOSE COURTS THAT THE SUIT, ACTION OR PROCEEDING BROUGHT IN
ANY OF THOSE COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE CONTEMPLATED TRANSACTIONS. EACH PARTY TO THIS
AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY WOULD NOT
SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) THE
PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) THE PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (D) THE PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
Section 10.10(c).
 
Section 10.11 Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with its terms and that the parties shall be entitled to specific performance of
the terms of this Agreement, in addition to any other remedy to which they are
entitled at law or in equity.
 
Section 10.12 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties to this Agreement have caused this Agreement to
be executed as of the date first written above by their respective duly
authorized officers.
 
Seller:
     
Anand Derek Naidoo
          /s/ Anand Derek Naidoo          
Buyer:
     
Big Sky Productions, Inc.,
a Nevada corporation
          /s/ Ellis Martin  
Ellis Martin
Chief Executive Officer
         
NitroHeat LLC:
           /s/ Anand Derek Naidoo  
Anand Derek Naidoo
Member
 

 

 

--------------------------------------------------------------------------------